Title: To George Washington from Timothy Pickering, 23 April 1782
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Philadelphia April 23. 1782.
                        
                        I have been rendered extremely unhappy by the disappointment of my expectations in regard to the ox teams. Mr
                            Morris desired the purchases might be begun on credit, and wrote me a letter in which he promised to enable me punctually
                            to fulfil my engagements. A copy of this letter I sent to each of my deputies in New England, with my instructions
                            relative to the purchases. The teams could not be bought on credit. Mr Morris supposed his notes (in which he originally
                            meant to make payment) would pass there (as well as here) as cash: but they had no currency under a discount of from five
                            to twelve or fifteen per cent; and he forbad their being passed at any the least discount, whether the teams were
                            purchased or not. Cash he could not furnish, till the states paid their taxes, even if the opening of the campaign were
                            thereby delayed. Finally, on the 8th instant, I obtained & sent a quantity of his notes to Mr Pomeroy &
                            Colo. Hatch. As they are, I believe, more forward in Connecticut with their taxes, I hope Mr Pomeroy will succeed. I have
                            desired Colo. Hatch & Colo. Dearborn to endeavour to exchange the notes with their respective treasuries and if this failed, to try to get as many teams as they could of such towns as
                            should be willing to furnish them by way of assessment upon themselves, giving them the notes in payment, which would be
                            accepted by the receiver of the superintendant in part of such towns Continental tax.
                        The sum I sent to Mr Pomeroy I judged sufficient for his purchases: that sent to Colo. Hatch was greatly
                            deficient, altho’ Mr Morris gave me every note he had. I expect to receive more, to complete the purchases of ox-teams,
                            and to finish my business in town, in the course of this week. I have the honour to be with the greatest respect your
                            Excellency’s most obedient servant
                        
                            Timothy Pickering
                            Q.M.G.
                        
                    